             Case 1:20-cr-10111-RWZ Document 112 Filed 01/12/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



UNITED STATES

        v.
                                                    Crim. No. 1:20-cr-10111-RWZ
CHARLES LIEBER,

        Defendant


                ASSENTED-TO MOTION TO SEAL REPLY MEMORANDUM

        The undersigned Filter AUSA respectfully requests that the Court seal the government’s

forthcoming Reply Memorandum in Support of the Motion to Disclose Communications Not

Protected By Defendant's Attorney-Client Privilege. In support of this motion, the government

states as follows:

        1.       The Filter AUSA recently moved for leave to file a reply memorandum and to

partially unseal certain court filings (ECF No. 107). The Court granted that motion (ECF No.

111).

        2.       Because the Reply Memorandum addresses whether the government Prosecution

Team may see and/or present certain documents at trial, and because it discloses the content of

some of those documents, the government contends that it would not be appropriate for portions

or descriptions of those documents to be docketed publicly.

        3.       In addition, the Reply Memorandum will include portions and descriptions of

“Discovery Materials” as that term is defined by the Protective Order in this matter, ECF No. 58.

That Protective Order precludes the public filing of Discovery Materials.

        4.       Lieber assents to the motion to seal.
           Case 1:20-cr-10111-RWZ Document 112 Filed 01/12/21 Page 2 of 3




       WHEREFORE, the government respectfully requests that the Court grant the

government’s motion to seal the forthcoming Reply Memorandum and any exhibits attached

thereto.



                                         Respectfully submitted,

                                         ANDREW E. LELLING
                                         United States Attorney



Dated: January 12, 2020         By:      /s/ Evan D. Panich
                                         Evan Panich
                                         Assistant United States Attorney
                                         617/748-3652




                                            2
         Case 1:20-cr-10111-RWZ Document 112 Filed 01/12/21 Page 3 of 3




                            LOCAL RULE 7.1 CERTIFICATION

I hereby certify that I conferred with counsel for the defendant, Torrey Young, on January 12,
2020 in an effort to narrow or resolve the issues presented by this motion. Ms. Young indicated
that the defendant assents to the motion to seal.

                                             /s/ Evan D. Panich
                                             Evan D. Panich
                                             Assistant United States Attorney


                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants .

                                             /s/ Evan D. Panich
                                             Evan D. Panich
                                             Assistant United States Attorney




                                                 3
